DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claims 17 and 19, the limitation of “magnetically or mechanically coupled to the base” is dependent from claim 16, which states 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohls et al. 6,733,380.

Regarding claim 1,
Regarding claim 2, Kohls discloses all of the limitations of claim 1. Kohls further discloses   the coin wrapper is positioned within a partial cutout of the coin tube [FIG 1-2] [col. 3, . 24-51].
Regarding claim 3, Kohls discloses all of the limitations of claim 1. Kohls further discloses  coin wrapper is positioned at an angle relative to a direction of travel of a coin being dispensed to the coin tube [FIG 1-2] col. 3, l. 15-20].
Regarding claim 4, Kohls discloses all of the limitations of claim 3. Kohls further discloses the angle is between 40 to 50 degrees [col 3, l. 15-20].
Regarding claim 5, Kohls discloses all of the limitations of claim 1. Kohls further discloses the coin wrapper (paper) is less rigid than the coin tube (plastic, metal) [col 3, l. 20-22] [col. 4, l. 28-31].
Regarding claim 6, Kohls discloses all of the limitations of claim 1. Kohls further discloses an inlet comprising a first rim (cylindrical end upper portion 21) and a second rim (narrowing of the entry of the coin tube 20), wherein the first rim is positioned below an outlet of an outlet manifold and configured to receive a coin free falling from the outlet (coin chute 16) [FIG 3].
Regarding claim 7, Kohls discloses all of the limitations of claim 6. Kohls further discloses second rim is configured to align the coin with the coin wrapper [FIG 3].
Regarding claim 8, Kohls discloses all of the limitations of claim 6. Kohls further discloses a first rim diameter is greater than a second rim diameter [FIG 1] FIG 3].
Regarding claim 9, Kohls discloses A coin sorting apparatus (coin sorter 10), comprising: A mount (upper end of tube 21 of coin tube 20) comprising an angled surface (#18) with a 
Regarding claim 10, Kohls discloses all of the limitations of claim 9. Kohls further discloses the coin tube comprises a cylindrical shape, and wherein a longitudinal surface of the coin tube is cutout and shaped to receive the coin wrapper [FIG 1-3].
Regarding claim 11, Kohls discloses all of the limitations of claim 9. Kohls further discloses an outlet manifold comprising at least one channel positioned above the coin tube, wherein the at least one channel is spaced away from an inlet of the coin tube and configured to dispense a coin into the inlet of the coin tube [FIG 2] [FIG 7].
Regarding claim 12, Kohls discloses all of the limitations of claim 11. Kohls further discloses inlet of the coin tube is misaligned with an inlet of the coin wrapper [FIG 2].
Regarding claim 13, Kohls discloses all of the limitations of claim 9. Kohls further discloses the coin wrapper is only partially surrounded by the coin tube [FIG 1-2].
Regarding claim 14, Kohls discloses all of the limitations of claim 13. Kohls further discloses half or less of the coin wrapper is surrounded by the coin tube [FIG 1-2]. 
Regarding claim 15, Kohls discloses all of the limitations of claim 9. Kohls further discloses  the coin wrapper is configured to rest against the body of the coin tube without moving the coin tube, further comprising where the coin wrapper is configured to move away from the coin tube without moving the coin tube [FIG 1-2] [col. 3, l. 24-51].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls et al. 6,733,380 in view of Blake et al. 8,701,760.

Regarding claim 16, Kohls discloses a coin sorting apparatus (coin sorter 10) comprising a plurality of coin tubes (coin tubes 20) arranged on a plurality of mounts (mounts for coin tube 21), wherein the plurality of mounts, each coin tube of the plurality of coin tubes comprises a coin wrapper (coin wrapper 24) arranged thereon [col. 3, l/ 24-32], the coin wrapper is configured to receive a coin dispensed from an outlet manifold in a first direction parallel to gravity and redirect the coin in a second direction at an angle to gravity, wherein the plurality of coin tubes is configured to receive and release the coin wrapper of a plurality of coin wrappers without being moved [FIG 1-3] [col 3, l. 32- col. 4, l. 45].
However, Kohls discloses a mechanical coping [FIG 2] [col 3, l. 39-col. 4, l. 10]. Kohls fails  to explicitly disclose a magnetically coupled to a base of the coin sorting apparatus. Blake discloses are magnetically coupled to a base of the coin sorting apparatus [col. 11, l. 22-59]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view Blake as they are analogous art and further it is well known in the art to use magnetic coupling for easy attachment and detachment. 
Regarding claim 17, Kohls in view of Blake discloses all of the limitations of claim 16.  Kohls further discloses he coin tube comprises an inlet comprising a first rim and a second rim, wherein the first rim is upstream of the second rim with respect to a direction of coin movement, wherein the first rim receives the coin dispensed from the outlet manifold and the second rim redirects the coin into the coin wrapper, wherein only the plurality of mounts is 
Regarding claim 18, Kohls in view of Blake discloses all of the limitations of claim 16.  Kohls further discloses the coin wrapper is positioned below a lowest portion of the second rim, and wherein magnets of the plurality of mounts are biased toward a front edge of the plurality of mounts, wherein the front edge is an exposed edge and visible when a mount is arranged in the coin sorting apparatus [FIG 1-3].
Regarding claim 19, Kohls in view of Blake discloses all of the limitations of claim 16.  Kohls further discloses the outlet manifold is positioned above the plurality of coin tubes, further comprising where coins dispensed from the outlet manifold free fall into the coin wrapper, further comprising a bin configured to capture coins, wherein the bin is configured to 
Regarding claim 20, Kohls in view of Blake discloses all of the limitations of claim 16.  Kohls further discloses a coin tube of the plurality of coin tubes is stationary when a coin wrapper is positioned on or removed from the coin tube [col 3, l. 4-51].


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887